Citation Nr: 1758890	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from February 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims file is with the Muskogee, Oklahoma VA. 

This matter was previously before the Board in December 2014 and February 2017, at which time it was remanded for further development.  Specifically, the RO was directed to obtain outstanding VA and private treatment records and to afford the Veteran a VA examination with a somnologist to determine whether she has a sleep disorder that was caused or aggravated by her service-connected PTSD.  

A review of the record reveals that outstanding VA treatment records were obtained.  Additionally, a statement dated in March 2017 shows that the Veteran was contacted by the RO regarding any outstanding medical evidence and treatment of her sleep disorder from December 2015.  She stated that she did not have any current records.  A later statement dated in June 2017 indicates that the Veteran requested 30 additional days to provide additional records; however, to date no additional records have been submitted. 

The Board finds that there has been substantial compliance with the Board's prior remand directives.  Here, the Board recognizes that the RO was directed to perform a VA examination and instead obtained a VA addendum opinion.  However, the reason for affording the Veteran was to ascertain whether she had a current diagnosis of sleep disorder.  The somnologist and later the internist were able to discern the Veteran's diagnosis through a review of the available records; and as such, the Board finds that there is no prejudice to the Veteran.  Additionally, to the extent that the Veteran has stated that she would like to submit additional records, the Board notes that, to-date, no additional records have been received and the Veteran has not stated that she has been diagnosed with any additional sleep disorder.  Instead, the Board notes that after the Veteran stated that she was going to see her doctor and provide additional evidence, an additional VA medical opinion was rendered in June 2017.  The VA examiner specifically noted that the computerized patient records system (CPRS) was reviewed.  This means that the examiner had access to all of her updated treatment records.  As such, the Board finds that to the extent possible, VA has considered all outstanding available records.  Thus, this matter is properly before the Board.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's obstructive sleep apnea is related to service, or was caused or aggravated by her service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

The Board notes that the Veteran initially contended that her sleep apnea was due to a deviated septum.  By an April 2009 rating decision, the Veteran's claim for service connection for a deviated nasal septum was denied.  By a December 2014 decision, the Board found that the Veteran had not submitted new and material evidence to reopen her claim for service connection for a deviated nasal septum.  The Board also referred the claim for compensation under 38 U.S.C.A. § 1151 for a deviated nasal septum and remanded the claims for service connection for sleep apnea as secondary to the deviated nasal septum to remain pending until the § 1151 claim was adjudicated.  An interim April 2016 rating decision then denied compensation for a deviated nasal septum.  In its February 2017 decision, the Board found that compensation under 38 U.S.C.A. § 1151 was not warranted for a deviated septum.

The Veteran now contends that her sleep apnea is related to her service-connected PTSD.

The Veteran's service treatment records are silent for any complaints of or treatment for symptoms suggestive of sleep apnea, or a diagnosis of sleep apnea.  As noted above, the Veteran has not contended that her sleep apnea, began, had its onset in, or was due to service.

In July 2008, the Veteran explained that she had nose surgery for a deviated septum.  After the surgery, she was not able to breathe.  She was then given a second surgery to relieve the problem whereby the surgeon "opened a window in my nose in order for me to breathe.  I still don't breathe well, especially at night and have saline solution in my nose (day and night) and also breathe right strips (at night) to sleep." 

In November 2015, the Veteran was afforded a VA sleep apnea examination.  Sleep apnea secondary to deviated nasal septum was diagnosed.  The examiner did not however provide an opinion as to whether the Veteran's diagnosed sleep apnea was caused or aggravated by her anxiety or her PTSD. 

Also in November 2015, the Veteran was afforded a VA mental health examination.  The examiner opined that the Veteran's claimed sleep disorder was at least as likely as not proximately due to the result of her service connected condition because her service-connected PTSD includes symptoms of anxiety, sleep problems, and panic attacks.  The examiner also explained that "her sleep problems are symptoms of her PTSD and are further exacerbated by the anxiety which is also a symptom of her PTSD."  The examination was performed on the same day as the VA sleep apnea examination; however the examiner did not state that he reviewed the examination report.  The examiner additionally did not clarify what was meant by "sleep problems."  As it was not clear if the reviewing psychologist's opinion included consideration of sleep apnea, the Board remanded the Veteran's appeal.

In a February 2017 Board decision the denied compensation (service connection) for a deviated nasal septum. 

A VA medical opinion was obtained in April 2017.  The examiner, a physician who is American Board Certified in Pulmonary, Critical Care and Sleep Medicine, stated that the Veteran had a diagnosis of obstructive sleep apnea syndrome which was diagnosed after an overnight polysomnography in 2010.  The examiner opined that the Veteran's obstructive sleep apnea (OSA) is not proximately due to, the result of, or aggravated by PTSD.  As rationale, the examiner stated that there is no scientific evidence that PTSD causes OSA.  "There is evidence that the two conditions are associated, meaning that they co-exist in several individuals.  However, there is no evidence, or physiologic rationale, demonstrating that PTSD causes or aggravates OSA.  In fact, the thought is for the reverse association, i.e., that OSA may aggravate PTSD."  The examiner then cited to multiple references with explanations from medical literature on studies done on veterans and active military personnel, supporting and justifying the opinion provided.

Another VA medical opinion was provided in June 2017.  After reviewing the Veteran's entire record, the examiner agreed with the April 2017 VA medical opinion.  The examiner again stated that there is no medical literature to show a direct etiological link between PTSD and OSA and no evidence to indicate sleep apnea being secondary to or permanently aggravated by PTSD.

Initially, the Board notes that the Veteran has been diagnosed with obstructive sleep apnea.  Therefore, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also a connection between her military service and the disability. 

The Board finds that the weight of the evidence is against a finding that the Veteran's obstructive sleep apnea is related to her active duty service on a direct basis.  Notably, throughout the course of the current appeal, the Veteran has not advanced any arguments regarding service connection for her obstructive sleep apnea on a direct basis.  Indeed, the Veteran has not claimed that she actually experienced obstructive sleep apnea or any symptoms suggestive of sleep apnea while she was on active duty.  As the preponderance of the evidence does not show that obstructive sleep apnea was incurred in or aggravated by service, or a medical nexus between the presently diagnosed obstructive sleep apnea and the Veteran's service, service connection for obstructive sleep apnea cannot be granted on a direct basis.

As previously noted, the Veteran advanced arguments that her sleep apnea is related to her deviated septum.  However, because service connection for a deviated nasal septum has been denied, entitlement to service connection for sleep apnea on a secondary basis cannot be established. 

Therefore, the central question to be resolved is whether the Veteran's obstructive sleep apnea is causally related to her service-connected PTSD, on either a causation or an aggravation basis.  38 C.F.R. §§ 3.303, 3.310. 

With respect to service connection on a secondary basis, the Board finds that the evidence fails to show that the Veteran's obstructive sleep apnea was either caused or aggravated by her service-connected PTSD.  In this regard, the April 2017 and June 2017 VA examiners explained that there is no scientific evidence that PTSD causes or aggravates obstructive sleep apnea.  As noted above, the opinions cite to medical literature and articles that are specific to Veterans.  The physicians addressed the medical literature and stated that obstructive sleep apnea and PTSD are associated in that they can exist at the same time, however, there is no further medical evidence to show that PTSD causes obstructive sleep apnea, and in fact, it is thought that obstructive sleep apnea can aggravate PTSD.  Considering the above, the Board finds that the opinions of the April 2017 and June 2017 VA examiners adequately explain why the Veteran's current obstructive sleep apnea was not caused or aggravated by her service-connected PTSD. 

The Board acknowledges the November 2015 medical opinion whereby the examiner stated that the Veteran's sleep problems were a symptom of her PTSD and were further exacerbated by her anxiety, which is also a symptom of her PTSD.  However, as noted above, the examiner was referring to the Veteran's "sleep problems" and did not specifically reference any diagnosed disability such as obstructive sleep apnea.  Indeed, on PTSD examination, the Veteran was noted to have chronic sleep impairment and sleep disturbance; however, the examination report did not reference sleep apnea.  As a result, the Board finds that this opinion lacks probative weight as to the issue of whether the Veteran's sleep apnea was caused or aggravated by her service-connected PTSD. 

The Board has additionally considered the Veteran's lay statements.  As noted above, the Veteran has consistently advanced the argument that her sleep apnea is due to her deviated septum.  However, to the extent that the Veteran contends that her PTSD caused or aggravated her sleep apnea, the Board finds that she is not competent to provide an opinion on the relationship between sleep apnea and PTSD as it requires medical knowledge and is not capable of lay observation.  The Veteran has not contended, and the evidence does not demonstrate, that she has this specialized knowledge. 

Thus, given that the most probative opinions are against a finding of a relationship between the currently diagnosed obstructive sleep apnea and service-connected PTSD, the Board finds that service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


